IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GOLDEN GATE PETROLEUM OF                              No. 67771
                 NEVADA, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY,

                      vs.
                          Appellant/Cross-Respondent,                       FILED
                 MRB HOLDINGS CORPORATION, A                                MAR 0 9 2016
                 CALIFORNIA CORPORATION; AND
                                                                          TRACE K LNOEMAN
                 SANJAY LILLANEY,                                      CLERK F UPREME COURT
                                                                       BY     •
                          Respondents/Cross-Apoellants.                     DEPUTY CLERK




                          ORDER DISMISSING APPEAL AND CROSS-APPEAL
                            Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal and cross-appeal are dismissed. The parties shall
                 bear their own costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                          BY: 94,7


                 cc:   Hon. Scott N. Freeman, District Judge
                       Lansford Levitt, Settlement Judge
                       Parsons Behle & Latimer/Reno
                       McDonald Carano Wilson LLP/Reno
                       Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0)-1947
                                                                                           - 07514.<